Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive with respect to the restriction requirement.  Applicant’s arguments are based on U.S. based restriction requirements involving undue search burden.  However, the restriction requirement in this case is based on Unity of Invention with respect to the PCT Priority claim.  Unity of Invention is not based on an undue search burden but rather on the same inventive concept present in all claims. In this case, there is no inventive concept (as demonstrated by the prior art rejection below) so the device and method cannot be linked.  It should also be noted, that the restriction should have further separated claims 12 and 13 from claims 14-16.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the limitation “each flow cell part is a fixed unit without replaceable parts” is confusing.  It is unclear what the scope of the claim entails.  “Without replaceable parts” seems to be a limit on elements 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coombs U.S. Publication 2017/0370826.
With respect to claim 1, Coombs discloses a flow cell system comprising:
Optical measuring device comprising a first and second flow path connector (Figure 1 and Figure 2, 1st and 2nd flow path connector = funnel 106, 108, P.0045)
A least one flow cell part provided in between the first and second flow path connectors such that a flow in a flow path in which the optical measuring device can be arranged will flow through the first flow path connector, the at least one flow cell part and through the second flow path connector (Figure 1 and 2, flow cell = 100, P.0045)
At least one releasable connection device arranged for releasably connecting the at least one flow cell part in between the first and second flow path connectors (P.0045, connection device = screws)
With respect to claims 2, 3, 4, 9, 10, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
At least one sealing device provided in between each flow path connector and at least flow cell part and between each flow cell part if more than one are provided, said sealing device being provided for keeping a flow provided through the optical measuring device from a connected flow path inside the optical measuring device (P.0045, sealing device = tube connectors 303A, 303B)
At least one flow cell part comprises a fixedly mounted light transmitting device and a fixedly mounted light receiving device wherein an optical path of fixed length is provided between a light transmitting end of the light transmitting device and a light receiving end of the light receiving device (P.0046, P.0043)
And wherein said transmitting device is configured to be connected to a light source and said light receiving device is configured to be connected to a detector (P.0046)
Wherein said optical path is configured to be provided in a flow which will be transferred through the optical measuring device when it is connected to a flow path (Figure 3C, flow is 315, optical paths are bold arrows)
At least two flow cell parts having different optical path lengths (Figure 2, wherein the middle section 214 has one optical path length and area 208 has a different one)
The first and second flow path connectors can be adapted for different sizes of connecting flow paths and for different types of connectors (“can be 
Each flow cell part is a fixed unit without replaceable parts (P.0055, core chamber is a specific size) 
A first light guide holder is provided to a first end of the flow cell and is arranged to provide connection capabilities for a connecting light guide to the light transmitting device of the flow cell part and a second light guide holder is provided to a second end of the flow cell part and is arranged to provide connection capabilities for a connecting light guide to the light receiving device of the flow cell part (Figure 2, light guide holders = frame 110 providing opening 112 for light pipes P.0044)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs U.S. Publication 2017/0370826.
With respect to claims 5 and 6, Coombs discloses all of the limitations as applied to claim 1 above. In addition, Coombs discloses:
The light transmitting and light receiving devices are light pipes fixedly mounted in the flow cell part such that they protrude into a flow cell part flow 
A connection end of the light transmitting device being the opposite end to the light transmitting end is provided with a distance cap and a connection end of the light receiving device being the opposite end to the light receiving end is provided with a distance cap, said distance caps being arranged to assure that a distance is kept between the light transmitting device and a connecting optical fiber and between the light receiving device and a connecting fiber (Figure 2, P.0043, holder 110 ensures specific distance)
However, Coombs fails to disclose the light transmitting device and light receiving device are optical fibers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the light pipes of Coombs with optical fibers since both are well recognized in the art for internally and reliably transferring light beams.  Optical fibers give the added benefit of being flexible and more protective against exterior lighting effects. 

With respect to claim 7 and 8, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
The connection device is at least one screw and the first and second flow path connected comprise mating connection device receiving holes for receiving the screws during connection  (P.0045, Figure 3A, screw = 303A, 303B, receiving holes show on figure)
The first and second flow path connectors comprise a flow path connecting part and a flange part, wherein the flange part comprises at least two diametric oppositely provided connection device receiving holes (Figure 2, connecting part = funnel 106, 108, flange part = cone to square converting portion 208, 204) 
However, Coombs fails to disclose the connection device also has a nut. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a nut with the screw of Coombs as nuts are well known in the art for locking a screw in place.  In Coomb’s case, the screws seem to be self-tightening screws used to tighten directly into the housing 104 and 108.  However, nuts would be appropriate if the screws needed pressure to tighten the housing from both sides. 

With respect to claim 11, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
A first light guide holder is provided to a first end of the flow cell part and is arranged to provide connection capabilities for a connecting light guide to the light transmitting device of the flow cell part (Figure 3A/3B, light guide holder = input holder 306, P.0064)
The light receiving device is connected to a second end of the flow cell to provide connection capabilities with the light guide (P.0064)
However, Coombs fails to disclose a second light guide holder to connect to the light receiving device. Figure 3B and P.0064 disclose that the light receivers are connected to the flow cell but fails to specifically what is holding it there.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.